_ 1NC0URT0FAPPI
                                             "EG
                                             12th Court r: Appeals District



                                                      'LER TE)
                                              CATHY S. LUSK,




                                                                              FILE COPY


         RE: Case No. 15-0141                                            DATE: "2/20/2015
         COA #: 12-13-00005-CV    TC#: 2012-876-A
STYLE:   THE GOOD SHEPHERD HOSPITAL, INC.
    v.   RONALD   MASTEN   AND   CHARLENE   MASTEN
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.




                                 MS.   CATHY    S.    LUSK
                                 CLERK,     TWELFTH COURT OF APPEALS
                                 1517 WEST FRONT,              SUITE 354
                                 TYLER, TX  75702